Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
				DETAILED ACTION
1.	This is in response to amendment filed on 02/07/2022 in which claim 1-20 are presented for examination.
					Status of claims
2.	Claims 1-20 are pending, of which claims 1, 11 and 20 are in independent form. 

Response to Arguments
3.	Applicant's amendment filed on 02/07/2022 has been fully considered but they are not 

persuasive.  Applicant’s amendment to the independent claim significantly changes the scope of the 

invention as a whole.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


4.	Claims 1-5, 7-14 and 16-20 are rejected under 35 U.S.C 103 as being unpatentable over Hiew et al. (US PG Pub 2005/0229154) published on October 13, 2005 in view of Edmunds (US PG Pub 2013/0212557) published on August 15, 2013.

	As per claim 1, 11 and 20,  Hiew teaches A computer-implemented method for obtaining a network service, applicable to an integrated development environment (IDE), wherein the IDE comprises (fig 2 and 11 displays toolbar and selectable area, as taught by Hiew), the plurality of functional areas comprise a code editing area for inputting and outputting source code, the toolbar comprises a first icon (fig 2 displays an Icon, as taught by Hiew), and the method comprises: 
receiving a user operation on the first icon in the toolbar (Para[0057][0073-0075] fig 6 and 9 user selects icon, as taught by Hiew); and (Para[0057] Para[0073-0075] fig 6 and 9 code editing area being displayed, as taught by Hiew); and 
	displaying, through the browser engine, the web navigation interface (Para[0044][0057] Para[0073-0075] fig 6 and 9 displays navigation bar displaying the icon and  code editing area being displayed corresponding to the selection of the icon, as taught by Hiew),.
	Hiew does not explicitly teach obtaining, through the browser engine, data from a local server associated with the IDE via network access, wherein the data comprises code from a user that specifies a list of websites; constructing, through the browser engine based on the obtained data, a web navigation interface comprising the list of websites;
	On the other hand, Edmunds teaches obtaining, through the browser engine, data from a local server associated with the IDE via network access (Para[007] Source code can be downloaded from the server and stored locally at the client device for displaying, as Edmunds), wherein the data comprises code from a user that specifies a list of websites(Para[0042-0046] fig 2a-b discloses Application includes list of web based source code can be selected by the user, as taught by Edmunds); 
constructing, through the browser engine based on the obtained data, a web navigation interface comprising the list of websites (fig 2A-B Para[0041-0046] e.g. 201A-201F, as taught by Edmunds);
	It would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify Hiew invention with the teaching of Edmunds because doing so would result in increased efficiency by allowing the user easily select the source code from list displayed on the interface

	As per claim 2 and 12,  the combination of Hiew and Edmunds teaches wherein the toolbar comprises a second icon, and the method further comprises: receiving a user operation on the second icon (fig 7-10 multiple icon being selected, as taught by Hiew); and i(fig 7-10 multiple icon being selected and toolbar changes corresponding to the selected icon, as taught by Hiew);

	As per claim 3 and 13, the combination of Hiew and Edmunds teaches enabling the user to construct another navigation interface and modify the another navigation interface in real-time(fig 7-10, as taught by Hiew).

	As per claim 4, the combination of Hiew and Edmunds teaches wherein the code editing area is located in a central position of the graphical interface(fig 7-10, as taught by Hiew).

	As per claim 5 and 14, the combination of Hiew and Edmunds teaches wherein displaying or hiding the toolbar comprises: displaying the toolbar on top of, or to the left or right of the code editing area, and next to the code editing area(fig 7-10 toolbar being displayed at the top, as taught by Hiew).

	As per claim 7 and 16, the combination of Hiew and Edmunds teaches wherein the toolbar comprises a plurality of first icons(fig 7-10, as taught by Hiew), for the user to obtain a plurality of network services through a plurality of navigation interfaces(fig 7-10 Para[0007], as taught by Hiew).

	As per claim 8 and 17, the combination of Hiew and Edmunds teaches wherein the plurality of network services comprise: a local DingTalk service; 
a navigation and playing service of a video resource related to a current project; 
a download service for a development resource used in the current project(Pra[0050], as taught by Hiew); 

a navigation service for a problem list and a forum that are related to the current project;
a navigation service for a developer group related to the current project; or a combination thereof.

	As per claim 9 and 18, the combination of Hiew and Edmunds teaches customizing the first icon comprised in the toolbar and the network service corresponding to the first icon by using configuration information(Para[0076], as taught by Hiew).

	As per claim 10 and 19, the combination of Hiew and Edmunds teaches wherein the user operation on the first icon comprises: a click operation of a mouse(Para[0044], as taught by Hiew); a touch operation on a touchscreen; or a keystroke operation on a keyboard.

5.	Claims 6 and 15 are rejected under 35 U.S.C 103 as being unpatentable over Hiew et al. (US PG Pub 2005/0229154) published on October 13, 2005 in view of Edmunds (US PG Pub 2013/0212557) published on August 15, 2013 in view of Brown et al. (US Pub 2008/0195969) published on August 14, 2008.

	As per claim 6 and 15, the combination of Hiew and Edmunds does not explicitly teach wherein displaying or hiding the toolbar comprises: causing the toolbar to float within the code editing area.
On the other hand, Brown teaches causing the toolbar to float within the code editing area(Para[0060] disclose floating toolbar, as taught by Brown).
	It would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify Hiew and Edmunds invention with the teaching of Brown because doing so would result in increased efficiency by displaying the toolbar next to the user’s input area.

	Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYEEZ R CHOWDHURY whose telephone number is (571)270-3069.  The examiner can normally be reached on Monday-Friday 8AM-5:30PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WILLIAM L BASHORE can be reached on 571-272-4088.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RAYEEZ R CHOWDHURY/Primary Examiner, Art Unit 2175                                                                                                                                                                                                        Friday, March 11, 2022